UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                  No. 96-4777

DONALD WAYNE JONES,
Defendant-Appellant.

Appeal from the United States District Court
for the Eastern District of North Carolina, at Raleigh.
W. Earl Britt, District Judge.
(CR-96-70-BR)

Submitted: November 12, 1997

Decided: December 8, 1997

Before NIEMEYER and LUTTIG, Circuit Judges, and
PHILLIPS, Senior Circuit Judge.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

George W. Hughes, John F. Oates, Jr., LAW OFFICES OF GEORGE
W. HUGHES, Raleigh, North Carolina, for Appellant. Janice McKen-
zie Cole, United States Attorney, Anne M. Hayes, Assistant United
States Attorney, Raleigh, North Carolina, for Appellee.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Donald Wayne Jones appeals his jury conviction of one count of
conspiracy to possess with the intent to distribute cocaine base
(crack), in violation of 21 U.S.C. §§ 841(a)(1), 846 (1994). Jones was
indicted for conspiring to possess with the intent to distribute crack
cocaine with multiple unnamed persons beginning in or about April
1995 and continuing until March 6, 1996. On appeal, Jones asserts
that there was insufficient evidence to support the jury's finding of
guilt. Because we find that there were sufficient probative facts to
support the jury's conclusion, we affirm Jones' conviction.

In evaluating the sufficiency of the evidence to support a convic-
tion, the relevant question is whether, viewing the evidence in the
light most favorable to the prosecution, any rational trier of fact could
have found the defendant guilty beyond a reasonable doubt. See
Jackson v. Virginia, 443 U.S. 307, 319 (1979); United States v.
Tresvant, 677 F.2d 1018, 1021 (4th Cir. 1982). If there exists substan-
tial evidence to support a verdict, viewing the evidence in the light
most favorable to the government, the verdict must be sustained. See
Glasser v. United States, 315 U.S. 60, 80 (1942). This court considers
circumstantial and direct evidence, and allows the Government the
benefit of all reasonable inferences from the facts proven to those
sought to be established. See United States v. Giunta, 925 F.2d 758,
764 (4th Cir. 1991); Tresvant, 677 F.2d at 1021.

Even the uncorroborated testimony of an accomplice may be suffi-
cient to sustain a conviction, see United States v. Burns, 990 F.2d
1426, 1439 (4th Cir. 1993), and it is the role of the jury to judge the
credibility of witnesses, resolve conflicts in testimony, and weigh the
evidence. See United States v. Manbeck, 744 F.2d 360, 392 (4th Cir.
1984). This Court may reverse a jury verdict only when there is a
complete absence of probative facts to support the conclusions

                    2
reached by the jury. See Sherrill White Constr., Inc. v. South Carolina
Nat'l Bank, 713 F.2d 1047, 1050 (4th Cir. 1983).

To support Jones' conviction, the United States must prove: (1) the
existence of an agreement between two or more persons to engage in
conduct that violates a federal drug law; and (2) Jones' participation
in that agreement. See United States v. Campbell , 980 F.2d 245, 249
(4th Cir. 1992). Circumstantial evidence may be used to prove knowl-
edge and participation in a drug conspiracy. See United States v.
Burgos, 94 F.3d 849, 857 (4th Cir. 1996). We recognize that evidence
of a buyer-seller relationship is relevant to the question of whether a
conspiratorial relationship exists. See United States v. Mills, 995 F.2d
480, 485 n.1 (4th Cir. 1993) (holding that "evidence of a buy-sell
transaction, when coupled with a substantial quantity of drugs, would
support a reasonable inference that the parties were coconspirators.").
In addition, evidence of continuing relationships and repeated transac-
tions can support the finding that there was a conspiracy. See Burgos,
94 F.3d at 858 (identifying circumstantial factors which may tend to
prove a conspiracy); United States v. Nesbitt , 90 F.3d 164, 167 (6th
Cir. 1996) (citing Direct Sales Co. v. United States, 319 U.S. 703, 711
(1943)); Mills, 995 F.2d at 485 n.1.

In this case, the Government presented testimony showing that
Jones had continuing relationships and was involved in repeated drug
transactions involving substantial quantities of drugs. Construed in
the light most favorable to the Government, the following evidence
was presented at trial. Bobby Wayne Debnam testified that between
1992 and June 1995 he sold drugs to Jones or employed him in the
sale of drugs. He attested to details of Jones' and Debnam's joint
efforts to distribute quantities of crack cocaine. He testified to joint
dealings with Jones and another drug supplier wherein they collec-
tively weighed and cooked one-half kilogram of cocaine. Also, in
early 1995, the other supplier brought Jones, at Debnam's house, an
estimated fifteen ounces of cocaine.

Charles Edward Harris testified that he was a drug dealer who sold
crack and powder cocaine, and that Jones was one of his cocaine sup-
pliers. Harris attested that he started buying crack cocaine from Jones
in late 1994 or early 1995, in half-ounce quantities, but increased that
amount approximately two to three ounces at a time, until June 3,

                    3
1995. He further testified to conversations with Jones regarding the
economic advantage to buying larger quantities of cocaine. Harris
also testified that an individual who worked for Jones delivered
approximately fourteen grams of drugs to him at Jones' request and
on Jones' behalf.

Percy Massenburg testified that he was a drug dealer who shared
a drug source with Jones, and had seen Jones with drugs. He attested
that he sent his son and nephew to buy drugs from Jones for him on
a regular basis, when he was out of drugs to sell.

Thomas Wayne Herring testified that he, too, was a drug dealer
who used Jones as a supplier. Herring made his purchases from Jones
at Jones' Hodge Road residence; he bought quarter-ounce quantities
of crack cocaine from Jones twice weekly. He testified to negotiations
with Jones on prices and amounts of cocaine. He saw Jones possess
approximately 500 grams of crack cocaine.

Edward Bernard Bradford also purchased cocaine from Jones at
Jones' residence on several occasions. Finally, Michael Hinton, a
police informant, testified to making three $40 drug purchases from
Jones at Jones' residence. Before Jones would deal with Hinton the
first time, he asked Monk, an individual asleep in a vehicle in Jones'
yard, whether he knew Hinton. When Monk verified that he knew
Hinton, Jones handed the crack cocaine to Monk, who in turn handed
it to Hinton. Hinton then handed Monk the money, who in turn
handed it to Jones.

In addition, the prosecution presented evidence that when Jones
was stopped for a traffic violation, a consensual search revealed
$5426 cash and a set of digital scales in Jones' pocket. Officers
searched Jones' residence pursuant to a search warrant. They found
a well-worn path behind the residence that had shallow holes on
either side, one of which concealed a plastic bag containing crack
cocaine, a small digital scale, and box of plastic sandwich bags,
including some from which the corners had been removed. Testimony
was introduced that such bags and scales are routinely used in the dis-
tribution of crack cocaine. Officers further found a loaded pistol-grip
shotgun behind the couch in Jones' residence. They arrested two of
Jones' relatives on the spot for possession of cocaine. The prosecution

                    4
also introduced evidence of significant amounts of cash that Jones
spent to repair and improve various motor vehicles, which were
located at Jones' residence.

While we agree with Jones that, standing alone, evidence of a
buyer-seller relationship may not be sufficient evidence upon which
to base a conspiracy conviction, we conclude that the evidence of
repeated drug transactions involving substantial quantities of drugs
was sufficient to show that Jones was involved in more than mere
buyer-seller relationships. We find that even if the evidence regarding
each individual drug transaction amounts to a buyer-seller relation-
ship, when considered in the aggregate under the circumstances of
this case, the evidence establishes a conspiracy. See Burgos, 94 F.3d
at 858, 863 (utilizing totality of the evidence test); Mills, 995 F.2d at
485 n.1; see also United States v. Banks, 10 F.3d 1044, 1054 (4th Cir.
1993) (as to the nature of contemporary drug conspiracies being a
loose-knit association of members linked by their mutual interest in
supplying the demands of a particular drug consumption market);
United States v. Edwards, 945 F.2d 1387, 1393 (7th Cir. 1991)
(upholding conspiracy conviction based on engagement in "consistent
series of smaller transactions" that furthered the ultimate object of
supplying the consumer drug market demand). Further, we find that,
viewing the evidence of the continuing relationships and repeated
transactions in the light most favorable to the Government, any ratio-
nal trier of fact could find Jones guilty, beyond a reasonable doubt,
of conspiracy to possess with the intent to distribute cocaine base. See
Glasser, 315 U.S. at 80; Burgos, 94 F.3d at 858.

While Jones argues that the government's evidence consisted
exclusively of testimony by coconspirators that was self-interested
and therefore unreliable, such an argument is unavailing. Jones had
every opportunity to challenge the criminal histories, biases, and
motivations of the government's witnesses during cross-examination
and argument. The jury found the government's evidence believable
and the jury's decision on the credibility of witnesses is not review-
able by this court. United States v. Saunders , 886 F.2d 56, 60 (4th Cir.
1989).

Accordingly, we affirm Jones' conviction. We dispense with oral
argument because the facts and legal contentions are adequately pres-

                     5
ented in the materials before the Court and argument would not aid
the decisional process.

AFFIRMED

                   6